DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 4/19/2022, in reply to the Office Action mailed 11/19/2021, is acknowledged and has been entered.  Claims 1, 6 and 8 have been amended.  Claims 15-18 are newly added.  Claims 1-3 and 6-18 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Leng (Sci. Rep., 2016, 6, 28900) in view of Le et al. (Nanomaterials, 2016, 6, 65).
Leng teaches an in-situ reduction method has been reported to prepare gold nanoparticles (GNPs) of 40–110nm by using the green reducing agents of proteins, which are activated by H2O2 and the superoxide anion. The protein of collagen turns HAuCl4 to the aqueous Au(I) ainions, which are further reduced by other proteins to be highly monodispersed and spherical GNPs of different sizes. The GNPs reduced by different proteins are found to be with the exposed {100} facets, the distinctive UV-vis absorption spectra and various colors (See Fig. 1). By means of extracting the color responses, such as red, green and blue (RGB) alterations, an in-situ reduction method-based multidimensional sensing platform is fabricated in the process of GNPs synthesis. Without further modification of GNPs, nine common proteins are found to be well detected and discriminated at different concentrations. Moreover, this sensing platform also demonstrates great potentials in qualitative and semiquantitative analysis on the individuals of these proteins with high sensitivity. Furthermore, the validation of this multidimensional sensing platform has been carried out by analysis on the spiked proteins in human urine and the target proteins in complex matrix (e.g. lysozyme in human tear) (abstract).
The size-dependent optical properties and good biocompatibility of the prepared GNPs, show us that they have potential in application (e.g. drug delivery, biodiagnostics, optical imaging, detection of ions and biomolecules) (page 2).
Nanoparticles are prepared by first preparing Au(I) anions. 20μL Col (1mg/mL) was added to 6mL HAuCl4 (1mM), and then added 50μL NaOH solution (4M, pH=13.0), the developed colorless Au(I) anions was prepared and stored at 4 °C until use. GNPs were then prepared. 8μL of Luminol (10mM, dissolved in 0.2M NaOH solution), 100μL of H2O2 (1M) and 15μL of proteins (4mg/mL, dissolving in deionized water) was firstly added to 585μL PBS (6mM, pH=7.4), and then mixed with 500μL Au(I) anions, the mixture was incubated at 37 °C for 30min (page 8).
Leng does not teach incorporation of gadolinium in the gold-biopolymer nanoparticle composite.  
Le teaches facile synthesis of Gd-functionalized gold nanoclusters as potential MRI/CT contrast agents.  Multi-modal imaging plays a key role in the earlier detection of disease. In this work, a facile bioinspired method was developed to synthesize Gd-functionalized gold nanoclusters (Gd-Au NCs). The Gd-Au NCs exhibit a uniform size, with an average size of 5.6 nm in dynamic light scattering (DLS), which is a bit bigger than gold clusters (3.74 nm, DLS), while the fluorescent properties of Gd-Au NCs are almost the same as that of Au NCs. Moreover, the Gd-Au NCs exhibit a high longitudinal relaxivity value (r1) of 22.111 s−1 per mM of Gd in phosphate-buffered saline (PBS), which is six times higher than that of commercial Magnevist (A complex of gadolinium with a chelating agent, diethylenetriamine penta-acetic acid, Gd-DTPA, r1 = 3.56 mM−1·s−1). Besides, as evaluated by nano single photon emission computed tomography (SPECT) and computed tomography (CT) the Gd-Au NCs have a potential application as CT contrast agents because of the Au element. Finally, the Gd-Au NCs show little cytotoxicity, even when the Au concentration is up to 250 μM. Thus, the Gd-Au NCs can act as multi-modal imaging contrast agents (page 1).
In bioinspired biomineralization, the biomacromolecules are used to collect and transport raw materials and assemble them into ordered composites with consistency and uniformity in an aqueous environment under mild conditions. BSA as a biomacromolecule is commonly employed as a template in biomineralization. The molecular structure of BSA includes lots of disulfide bonds (among the 17 available per molecular), and these bonds have a strong affinity with the surface of metal atoms. At the same time, some amino acids (e.g., tyrosine) of BSA possess strong reducibility under alkaline conditions. In the experiment, Au NCs were synthesized according to an improved “green” synthetic route. The pH values of the solutions were adjusted to 12 to trigger the reduction capability of the responsible amino acids, and then the solutions were maintained at 37 °C for 12 h to ensure the complete reduction of HAuCl4.  
In the synthesis of Gd-Au NCs, aqueous gadolinium chloride solution is introduced to the above reaction system. Briefly, aqueous gadolinium chloride solution was mixed with HAuCl4 solution under vigorous stirring. Then, BSA solution was added to the mixture under the same condition. Ten minutes later, NaOH solution was utilized to adjust the pH values of the reaction solution, and the mixture was subsequently stirred at 37 °C (water bath). The color of the solution would change from light yellow to deep brown, which indicated that the Gd-Au nanoclusters were formed and they tended to be stable. Purification of Gd-Au NCs was firstly performed by dialysis to remove the small molecules, included some metal ions. The residue was subsequently freeze-dried from liquid to solid. Finally, the powder was dispersed in phosphate-buffered saline (PBS, 0.01 M, pH 7.4) and stored at 4 °C for further study.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide gadolinium ions in addition to gold ions in the synthetic methods of Leng to provide gadolinium-gold-collagen hybrid nanoparticles when the teaching of Leng is taken in view of Le.  One would have been motivated to do so because Le teaches that nanoparticles comprising gold and gadolinium provide the advantage of use in MRI and CT as bimodal contrast agents.  One would have had a reasonable expectation of success in doing so because each of Leng and Le teach a similar green synthetic route for providing gold nanoparticles by reduction of gold ions in the presence of protein.
With regard to the limitations of claims 7, 9 and 10 directed to the atoms of gold and atoms of metal being linked by ionic bonds, as well as inner and outer core composition, it is respectfully submitted that the nanoparticles of Le comprising gold and gadolinium prepared from reduction of the respective salts in the presence of protein are prepared by the method of the instant claims.  Accordingly, it is respectfully submitted that, absent evidence to the contrary, the claimed properties would necessarily be present.
With regard to claims 6 and 8, which require a second biopolymer, it would have been obvious to provide a second biopolymer as a second stabilizing agent, see MPEP 2144.06 directed to combining equivalents for the same purpose.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With regard to claims 15-18, wherein HAuCl4 and biopolymer are stacked during a first time period then complexed with metal ions, then reduced, it would have been obvious to one of ordinary skill in the art to optimize the order of addition of ingredients in the synthesis of gold gadolinium hybrid nanoparticles, see MPEP 2144.04, directed to changes in sequence of adding ingredients. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
 
Claims 1-3 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Leng (Sci. Rep., 2016, 6, 28900) in view of Le et al. (Nanomaterials, 2016, 6, 65), in further view of KR 865667 (abstract).
The rejection over Leng in view of Le is applied as above.  
With regard to claim 12, a combination of PEG and collagen is not taught.	KR 865667 teaches that gold nanoparticles (Au NPs) are coated with biocompatible polymers selected from poly(ethylene glycol) (PEG)​, dextran, poly(vinyl pyrrolidone)​, albumin, poly(vinyl alc.)​, poly(ethyleneimine)​, chitosan, hyaluronic acid, poly(lactic-​co-​glycolic) acid (PLGA)​, poly(lactic acid)​, poly(glycolic acid)​, poly(amino acid)​, polyacetal, polyorthocarbonate, polycarbonate, poly(methacrylic acid)​, polysaccharide, polyketal, polyether, polyamide, poly(maleic anhydride)​, and poly(Me vinyl ether) and their copolymers.  Compared with an iodine contrast agent, the computed tomog. (CT) contrast agent has the advantages of low consumption amt., low excretion speed, long imaging period, and good application effects.  The CT contrast agent has specificity to liver and spleen, and is specially used in the diagnosis of liver cancer (abstract).
It would have been obvious to one of ordinary skill in the art to provide collagen and PEG as a biopolymer stabilizing agents of a gadolinium gold 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a second biopolymer as a second stabilizing agent, see MPEP 2144.06 directed to combining equivalents for the same purpose.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In the instant case, it would have been obvious to further include PEG as a polymeric coating on gold nanoparticles for use as CT imaging agent because KR 865667 teaches PEG to be one of a few suitable polymers for coating nanoparticles and achieving low escretion speed, long imaging period and good application effects. 

	Response to arguments
Leng teaches an in-situ reduction method for preparing gold nanoparticles (GNPs) of 40-110nm by using the green reducing agents of proteins, which are activated by H2O2 and the superoxide anion (abstract; Figs. 1 and 2). Leng also teaches that the protein of collagen turns HAuCl, to the aqueous Au(I) anions, which are further reduced by other proteins to be highly monodispersed and spherical GNPs of different sizes (abstract).  That is, the protein mentioned in Leng is used as an reducing agent and not for the formation of a biopolymer-gold complex. As shown in Figs. 1 and 2 of Leng, no protein-gold complex was formed.  Applicant further argues that if the nanoparticles disclosed by Leng are used in Le, gadolinium would not form a complex with the nanoparticles. If the nanoclusters disclosed by Le are used in Leng, the nanocluster would be reduced immediately by the protein, and no complex would be formed.  That is, Leng and Le, either alone or in combination, do not teach or suggest the claimed nanomaterial product comprising at least one hybrid nanoparticle of gold-metal-biopolymer as recited in the present claims.  

Applicant’s arguments have been fully considered but are not found to be persuasive.  With regard to the argument that no protein-gold complex was formed, Leng teaches that protein was adsorbed on gold surfaces (page 3), and Le teaches that that the gold clusters are protein stabilized (page 6), as such it is considered that the gold and protein form a complex as claimed, as both Le and Leng teach stabilization or adsorption of protein with the nanoparticles.
Applicant further argues that independent claim 1 as amended relates to a method for the synthesis of nanomaterial product which comprises at least one hybrid nanoparticle of gold-metal-biopolymer, the method comprising preparation steps (Ai) introduction of metal ions in the aqueous solvent which comprises AuCl, for realizing complexation between metal ions and gold ions conducted to form gold-metal complex, and (Aii) stacking, by mixing said gold-metal complex with a first biopolymer introduced in the aqueous solvent, for obtaining the gold-metal-biopolymer complex; and one single step (Aiii) of synthesizing nanomaterial product which is the reduction of gold ions and metal ions in the presence of the biopolymer, by introducing a reducing agent in the resulting solution, the biopolymer being used as a stabilizer agent, the method being realized without chemical linker. See e.g. NaBH4 reduction in Figure 8.  Independent claim 15 relates to a method for the synthesis of nanomaterial product which comprises at least one hybrid nanoparticle of gold-metal-biopolymer, the method comprising preparation steps (Bi) stacking by mixing tetrachloroauric acid HAuCl4 with a first biopolymer for obtaining a gold- polymer complex, and (Bil) complexation by addition of metal ions to the gold- polymer complex during a second period, for obtaining a gold-metal-biopolymer complex; and one single step (Biil) of synthesizing nanomaterial product which is the reduction of gold ions and metal ions in the presence of the biopolymer, by introducing a reducing agent in the resulting solution, the biopolymer being used as a stabilizer agent, the method being realized without chemical linker. See e.g. NaBH4 reduction in Figure 9.  
With regard to the arguments wherein HAuCl4 and biopolymer are stacked during a first time period then complexed with metal ions, then reduced, it would have been obvious to one of ordinary skill in the art to optimize the order of addition of ingredients in the synthesis of gold gadolinium hybrid nanoparticles, see MPEP 2144.04, directed to changes in sequence of adding ingredients. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  Further, the claims are not limited to reduction by NaBH4.
Applicant asserts that Leng discloses the synthesis of spherical nanomaterials (see e.g. title, abstract, Figure 4), whereas Le relates to the synthesis of nanoclusters (see e.g. title, abstract).  Leng discloses use of gold nanoparticles for the detection of proteins, e.g. in human urine (see abstract, page 6), whereas Le relates to Gd-functionlized gold nanoclusters as potential MRI/CT contrast agents (see e.g. title, abstract).  Leng does not disclose nor suggest the use of gadolinium of lanthanides.  Thus, one skilled in the art would not have been motivated to consider Le, in view of Leng; or to consider Leng, in view of Le. The materials disclosed in Leng and Le are very different, as well as their intended use. Applican asserts that one skilled in the art would not have been motivated to combine the teachings of Leng and Le. 
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that Leng teaches that the nanoparticles have application in drug delivery, biodiagnostics, optical imaging, detection of ions and biomolecules.  Each of the references are directed to green synthesis of gold nanoparticles and the references are directed to analogous art and are in the same field of endeavor.
Applicant notes that KR ‘667 does not make up for the deficiencies of Leng and Le.
The arguments with regard to Leng and Le are applied as above.  KR ‘667 is applied to address the combination of biopolymers.

Conclusion
	No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618